IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                       Assigned on Briefs at Knoxville April 23, 2013

              STATE OF TENNESSEE v. ANTOINE D. REDEEMER1

                  Appeal from the Circuit Court for Montgomery County
                         No. 41000649 Michael R. Jones, Judge


                 No. M2012-01689-CCA-R3-CD - Filed December 23, 2013


The Defendant, Antoine D. Redeemer, appeals the Montgomery County Circuit Court’s order
revoking his effective eight-year community corrections sentence for his aggravated burglary
and robbery convictions. On appeal, the Defendant contends that the trial court abused its
discretion by revoking his community corrections sentences and ordering him to serve his
sentences in confinement. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which T HOMAS T. W OODALL
and N ORMA M CG EE O GLE, JJ., joined.

Gregory D. Smith (on appeal) and Lance Miller (at revocation hearing), Clarksville,
Tennessee, for the appellant, Antoine D. Redeemer.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; John Wesley Carney, Jr., District Attorney General; and Helen Young, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                               OPINION

       On November 12, 2010, the Defendant pleaded guilty to aggravated burglary and
robbery and was sentenced as a Range II, multiple offender to an effective eight-year
community corrections sentence. Although the community corrections violation warrant is
not included in the record, a revocation hearing was held on May 18, 2012. At the hearing,


        1
          We note that the technical record reflects that the Defendant signs his name as “Antione” and that
the Indictment and Judgments reflect the Defendant’s name as “Antoine.” We use the spelling in the
Indictment.
the Defendant admitted violating the conditions of his release by failing to report to his
probation officer since July 25, 2011. The trial court found that the Defendant violated the
conditions of his release.

        Donald Wilkerson, the Defendant’s probation officer, testified that the Defendant
completed a required anger management course and reported regularly from November 2010
to July 2011. He said that the Defendant was arrested for domestic violence and that the
Defendant informed him of the new charge promptly. He said the Defendant only had to
continue reporting as required but failed to do so. He agreed the Defendant was confined for
eighty-eight days before the domestic violence charge was dismissed. He said that he was
willing to supervise the Defendant if the trial court returned the Defendant to community
corrections.

       On cross-examination, Mr. Wilkerson testified that reporting was the most important
requirement of community corrections. He said that the Defendant was engaged, that he met
the Defendant’s fianceé, that she was pregnant, and that the Defendant claimed to be the
father of his fianceé’s child. He agreed that he told the Defendant multiple times to turn
himself in to the police regarding the domestic violence charge but that the Defendant did
not and stopped reporting as required. He said the Defendant was assigned to him on
November 15, 2010.

       The trial court found that at the time the Defendant pleaded guilty in this case, he had
served 262 days in confinement. The court found that the Defendant “snubbed his nose” at
his supervision requirements and failed to report to his community corrections officer for a
long period of time. The court found that the community corrections violation warrant was
filed on February 6, 2012, and that the Defendant last reported on July 25, 2011. The court
ordered the Defendant to serve his eight-year sentence in the Tennessee Department of
Correction. This appeal followed.

       The Defendant contends that the trial court abused its discretion by revoking his
community corrections sentence and ordering him to serve his sentence in confinement. The
State contends that the trial court properly revoked the Defendant’s community corrections
sentence and ordered him to serve his sentence in confinement. We agree with the State.

        A trial court may revoke a community corrections sentence upon its finding by a
preponderance of the evidence that a defendant violated the conditions of release. T.C.A.
§ 40-35-311(e) (2010) (probation revocation); see T.C.A. § 40-36-106(e)(3)(B) (2010)
(stating that community correction revocation proceedings shall be conducted pursuant to
Tennessee Code Annotated section 40-35-311). A trial court, upon revoking a community
corrections sentence, “may resentence the defendant to any appropriate sentencing

                                              -2-
alternative, including incarceration, for any period of time up to the maximum sentence
provided for the offense committed . . . .” T.C.A. § 40-36-106(e)(4). We will not disturb the
trial court’s judgment on appeal absent an abuse of discretion. See State v. Williamson, 619
S.W.2d 145, 146 (Tenn. Crim. App. 1981).

       It is undisputed that the Defendant failed to report to his community corrections
officer. The Defendant received community corrections on November 15, 2010, and by July
25, 2011, he stopped reporting as required. The Defendant argues that the probation officer’s
favorable testimony supports returning him to community corrections. The record shows,
though, that the Defendant willfully stopped reporting and failed to surrender to the police
after being charged with domestic violence. Given the Defendant’s failure to report, we
conclude that the trial court did not abuse its discretion by ordering the Defendant’s
sentences into execution. The Defendant is not entitled to relief.

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.




                                                   ___________________________________
                                                   JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -3-